The plaintiff in error, as plaintiff, commenced this action in the district court of Alfalfa county, for the purpose of obtaining a decree vacating and holding for naught an order of the county court of said county appointing Carl S. Dunnington administrator of the estate of Roy Messick, deceased. A demurrer was sustained to the plaintiff's petitions, and the plaintiff elected to stand upon its petition, and the action was dismissed.
The plaintiff in error has appealed to this court by petition in error with case-made attached. The record was filed in this court on March 14, 1924, and the case duly assigned for consideration. The plaintiff in error has failed to file a brief in this case as required by rule 7 of this court. No excuse is offered for such failure. The appeal is therefore dismissed.
By the Court: It is so ordered.